Citation Nr: 0322989	
Decision Date: 09/06/03    Archive Date: 09/11/03

DOCKET NO.  98-10 441	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to secondary service connection for 
osteoarthritis of the knees. 

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine on a direct or secondary 
basis.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


REMAND

The veteran served on active duty from June 1968 to June 
1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in July 1998 and August 1999 
by the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In April 2003, the Board undertook additional development of 
the appellant's claims pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, this case 
must be returned to the RO for initial consideration of the 
additional evidence as well as additional development.  In 
this case, the Board obtained copies of the veteran's VA 
outpatient treatment records as well as an additional VA 
examination to assess the nature and severity of the 
veteran's knee and back disabilities.      

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board finds it necessary to have the veteran reexamined 
for purposes of determining the effect of his service-
connected pes planus disability on his ability to be 
gainfully employed.  The Board notes that governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 
Vet. App. 377 (1994); 38 C.F.R. § 3.326 (2001).  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to assess the 
vocational impairment associated with the 
veteran's service-connected pes planus 
disability.  The claims folder should be 
made available to the examiner for 
review.  The examiner should express an 
opinion concerning the effect of the 
veteran's service-connected foot 
disability on his ability to secure 
and/or follow substantially gainful 
employment.  

2.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to secondary service 
connection for osteoarthritis of the 
knees, entitlement to service connection 
for degenerative disc disease of the 
lumbosacral spine on a direct or 
secondary basis, and entitlement to a 
total disability rating for compensation 
purposes based on individual 
unemployability due to service-connected 
disability in light of the evidence 
received since the December 2002 
Supplemental Statement of the Case 
(SSOC).  If the claims remain denied, the 
RO should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits 
since December 2002.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




